EXHIBIT 10.13

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is entered into as of the 12th day
of December, 2013 between Kindred Healthcare, Inc., (“Kindred”) and Edward L.
Kuntz (“Consultant”).

WHEREAS, Kindred desires that Consultant provide certain services as requested
by Kindred and Consultant has agreed to provide such services pursuant to the
terms of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Consulting Services. Subject to the terms and conditions hereinafter set
forth, Kindred and Consultant hereby agree that Consultant will provide services
to Kindred as follows during the Term (as defined):

A. Services to be Provided. During the Term, Consultant agrees to serve as
senior advisor to Kindred’s Chief Executive Officer, the Chair of the Kindred
Board of Directors and, in general, to the full Board of Directors and may
perform such other services as reasonably requested of Consultant by Kindred
(the “Consulting Services”). The Consultant shall perform the Consulting
Services diligently, with his best efforts and to the standards generally
recognized in the industry.

B. Extent of Services. Consultant shall provide the Consulting Services to
Kindred during the Term on the dates and times reasonably requested by Kindred
(subject to reasonable scheduling as requested by Consultant). Consultant shall
not take any action or hold himself out as representing Kindred on any matter
until directed to do so by Kindred. Except as otherwise provided in Section 6 of
this Agreement, Consultant shall be free to provide services, including similar
consulting services, to other individuals, companies or entities.

C. Location for Providing Services. Consultant shall provide the Consulting
Services requested by Kindred at either the principal office of Kindred or such
other places agreed to between Kindred and the Consultant. If Kindred requests
Consultant to travel as part of the Consulting Services, Kindred will take
reasonable steps to provide Consultant with access to Kindred’s aircraft for
such travel.

D. Ownership of Work Product. Any information, reports, ideas, data or work
product produced or developed by Consultant or with third parties in the course
of providing the Consulting Services hereunder will be the exclusive property of
Kindred.

2. Consulting Fees. For the Consulting Services to be rendered by Consultant and
in further consideration for Consultant’s other promises and covenants contained
in this Agreement, Kindred shall pay Consultant a consulting fee of $10,000 per
month (the “Consulting Fee”) on the first day of each month during the Term. If
Consultant works in excess of 12 days during any year during the Term, Kindred
will pay Consultant an additional $10,000 per day for each day Consultant
provides the Consulting Services. Kindred also shall promptly reimburse
Consultant for all reasonable, pre-approved expenses incurred by Consultant in
performing the services requested by Kindred, including all travel expenses,
provided that Consultant properly accounts therefor in accordance with Kindred’s
established policies. Kindred also will provide Consultant with a laptop
computer and access to Kindred’s information technology systems as necessary for
Consultant to perform the services under this Agreement. During the Term,
Kindred shall provide Consultant with an office in Houston, Texas and an
administrative assistant substantially comparable to his existing office and
administrative assistant being furnishing while Consultant was employed by
Kindred.

3. Term of Agreement. This Agreement shall become effective on June 1, 2014 (the
“Effective Date”) and shall expire on June 1, 2016 unless earlier terminated by
Kindred as provided below (the “Term”). Kindred may terminate this Agreement
upon written notice to Consultant in the event of: (a) the death or disability
of Consultant, (b) a material breach of any of the terms of this Agreement by
Consultant, subject to prior written notice to Consultant from Kindred and a
reasonable opportunity for Consultant to cure the breach, (c) the commission by
Consultant of any act of fraud or embezzlement, (d) any material violation of
Kindred’s policies known to Consultant, or (e) the conviction of Consultant for
any financial crime or any felony. Notwithstanding anything in this Agreement to
the contrary, the terms of Sections 4, 5, 6, 8, and 10 shall survive the
termination of this Agreement.

4. Consulting Fees Upon Termination. If this Agreement is terminated by Kindred
pursuant to Section 3, Kindred shall pay Consultant (or if Consultant is
deceased, Consultant’s designated beneficiary or absent such designation, to
Consultant’s estate) the Consulting Fees earned through the date of termination.

5. Confidential Information. Consultant agrees that Consultant shall maintain at
all times the confidentiality of any and all confidential and proprietary
information of Kindred and its affiliates including, but not limited to,
documents, financial and statistical data, internal reports and correspondence,
files, records, proposals, proposed transactions, business methods, names of
customers and vendors, marketing plans, documents, data procedures, software
(including source codes, processes, applications and formulae related thereto),
research and development data, and any related documentation known by Consultant
or created or used by Consultant in the course of providing the services
requested hereunder (collectively, the "Proprietary Materials"). Any information
of Kindred or its affiliates, whether written or not, shall be considered
confidential and proprietary by the parties whether or not designated as such.
Such Proprietary Materials shall at all times remain the property of Kindred and
shall be deemed to have been furnished to Consultant in confidence and solely in
connection with Consultant's obligations under this Agreement. Consultant agrees
not to share or use any of the Proprietary Materials for

--------------------------------------------------------------------------------

any purpose other than as permitted or required for the performance by
Consultant of Consultant’s obligations hereunder. Further, without written
permission, Consultant shall not share or use any Proprietary Materials with any
other person, entity or party, it being understood that to do so would violate
this confidentiality provision. Upon expiration or termination for any reason of
this Agreement, and upon request, Consultant shall immediately deliver to
Kindred all Proprietary Materials, including copies, shall make no further use
of such Proprietary Materials, and shall make reasonable efforts to ensure that
no further use thereof is made by Consultant's agents or affiliates.

6. Non-Competition; Non-Solicitation. The provisions of this Section 6 and any
related provisions shall survive termination of this Agreement and do not
supersede, but are in addition to and not in lieu of, any other agreements
signed by Consultant concerning non-competition, confidentiality, and
solicitation of employees and are included in consideration for Kindred entering
into this Agreement.

(a) Non-Compete.

(1) During the Term, the Consultant shall not, without prior written approval of
Kindred’s Chief Executive Officer, become an officer, employee, agent, partner,
member or director of, or provide any services or advice to or for, any business
enterprise in substantial direct competition (as defined in Section 6(a)(2)
below) with Kindred or its direct or indirect subsidiaries.

(2) For purposes of this Section 6, a business enterprise shall be considered in
substantial direct competition with Kindred or its direct or indirect
subsidiaries if such entity competes in any business in which Kindred or any of
its direct or indirect subsidiaries is engaged or provides services or products
of a type which is marketed, sold or provided by Kindred or any of its direct or
indirect subsidiaries (including but not limited to any product or service which
Kindred or any such other entity is developing) within the state or country
where Kindred or any such direct or indirect subsidiary then provides or markets
or plans to provide or market) any such service or product.

(3) During the Term, the Consultant shall not, without prior written approval of
Kindred’s Chief Executive Officer, directly or indirectly, solicit, provide to,
take away, or attempt to take away or provide to any customer or solicited
prospect of Kindred or any of its direct or indirect subsidiaries any business
of a type which Kindred or such subsidiary provides or markets or which is
competitive with any business then engaged in (or products or services marketed
or planned to be marketed) by Kindred or any of its direct or indirect
subsidiaries; or induce or attempt to induce any such customer to reduce such
customer’s business with that business entity, or divert any such customer’s
business from Kindred and its direct or indirect subsidiaries; or discuss that
subject with any such customer.

(4) Kindred acknowledges that Consultant serves as an adviser to certain private
equity firms on a regular basis and that such services could potentially violate
the restrictions contained in this Section 6(a). Notwithstanding the
restrictions set forth in Section 6(a), (x) Consultant shall be permitted to
continue his services to such private equity firms so long as such services on
behalf of any such private equity firm does not require Consultant to be engaged
as an employee of a business enterprise in substantial direct competition with
Kindred and its direct or indirect subsidiaries, (y) if Consultant is requested
to serve on the board of directors of a business enterprise in substantial
direct competition with Kindred and its direct and indirect subsidiaries at the
request of any such private equity firm, then Consultant shall not serve on such
board unless Kindred’s Chief Executive Officer consents to such board service,
which consent shall not be unreasonably withheld.

(b) Non-Solicit. During the Restricted Period, Consultant shall not directly or
indirectly, individually or on behalf of any person other than Kindred, aid or
endeavor to solicit or induce any of Kindred’s or its subsidiaries’ employees to
leave their employment with Kindred or such subsidiaries in order to accept
employment with Consultant or any other person, corporation, limited liability
company, partnership, sole proprietorship or other entity.

(c) Provisions Relating To Non-Competition and Non-Solicitation. The provisions
of this Section 6 shall survive the termination of this Agreement and shall not
be affected by any subsequent changes in status, positions, duties,
responsibilities, or authority permitted or contemplated by this Agreement. To
the extent that any covenant set forth in this Section 6 shall be determined to
be invalid or unenforceable in any respect or to any extent, the covenant shall
not be void or rendered invalid, but instead shall be automatically amended for
such lesser term, to such lesser extent, or in such other lesser degree, as will
grant Kindred the maximum protection and restrictions on the Consultant’s
activities permitted by applicable law in such circumstances. Kindred shall have
the right to injunctive relief to restrain any breach or threatened breach of
any provisions in this Section 6 in addition to and not in lieu of any rights to
recover damages or cease making payments under this Agreement. Kindred shall
have the right to advise any prospective or then current employer of Consultant
of the provisions of this Agreement without liability. Kindred’s right to
enforce the provisions of this Agreement shall not be affected by the existence,
or non-existence, of any other similar agreement for any other employee or
consultant, or by Kindred’s failure to exercise any of its rights under this
Agreement or any other similar agreement.

7. Entire Agreement. This Agreement constitutes the entire agreement between
Consultant and Kindred with respect to the subject matter hereof and no prior or
collateral promises or conditions, whether written or oral, in connection with
or with respect to the subject matter not incorporated herein shall be binding
upon the parties. No modification, extension, renewal, recision, or waiver of
any of the provisions contained herein or any future representation, promise or
condition in connection with the subject matter hereof, shall be binding upon
any of the parties unless made in writing and fully executed by all the parties.

2

--------------------------------------------------------------------------------

8. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. Kindred shall pay all
costs of the arbitration but each party shall pay its attorneys’ and
accountants’ fees.

9. Waiver. The failure of any of the parties to enforce any provision of this
Agreement cannot be construed to be a waiver of such provision or of the right
thereafter to enforce the same, and no waiver of any breach shall be construed
as an agreement to waive any subsequent breach of the same or any other
provision.

10. Assignment. Consultant may not assign Consultant’s interest in or delegate
the performance of Consultant’s obligations under this Agreement to any other
person without obtaining the prior written consent of Kindred. This Agreement
shall inure to the benefit of and be binding upon Kindred and its successors and
assigns. Kindred shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Kindred, to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that Kindred would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Kindred” shall mean Kindred as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

11. Legal Relationship. Consultant agrees that, regarding all matters relating
to this Agreement, Consultant shall be an independent contractor and not an
agent or employee of Kindred and shall not hold himself out as a legal
representative, agent, joint venturer, partner, or employee of Kindred for any
purpose whatsoever. Consultant has no right or authority to assume or create any
obligations of any kind or to make any representations or warranties, whether
express or implied, on behalf of Kindred or to bind Kindred in any respect
whatsoever (and shall not hold himself out as having such authority). Consultant
agrees that Kindred shall not withhold amounts for taxes from Consulting Fees,
but shall issue a Form 1099 with respect to the Consulting Fees paid hereunder.

12. Notices. All notices and other communications hereunder shall be in writing
and shall be delivered by hand, by prepaid first class registered mail or
certified mail, return receipt requested, by courier, by telex, or by overnight
delivery service, addressed as follows:

 

If to Kindred:

 

Kindred Healthcare Operating, Inc.

 

 

680 South Fourth Avenue

 

 

Louisville, Kentucky 40202

 

 

Attn: General Counsel

 

If to Consultant:

 

Edward L. Kuntz

 

 

8807 Stable Crest Boulevard

 

 

Houston, TX 77024

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and when taken together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

KINDRED HEALTHCARE, INC.

 

By:

 

/s/ Paul J. Diaz

Title:

 

Chief Executive Officer

 

CONSULTANT

 

By:

 

/s/ Edward L. Kuntz

 

 

EDWARD L. KUNTZ

 

3